United States District Court
District of Massachusetts

 

United States of America,
Plaintiff,

Criminal Action No.
11-10062-NMG

v.
Kelvin Frye,

Defendant.

eee ee el ee ee ee tee

 

MEMORANDUM & ORDER

GORTON, J.

Kelvin Frye (“Frye” or “petitioner”) is currently serving a
twenty-five-year sentence for conspiring to possess and
distribute cocaine and heroin in violation of 21 U.S.C. §§ 846,
841(a) (1) and 841(b)(1)(B). Frye was purportedly a leader ina
drug conspiracy which lasted from approximately March 2008 until

November 2010.

This Court sentenced Frye on May 10, 2013, to 300 months
imprisonment, followed by a supervised term of release of ten
years. Frye appealed his conviction, arguing, among other
things, that this Court improperly made drug-quantity findings
and imposed a statutorily mandated sentence based on those

findings in violation of Allyene v. United States, 570 U.S. 99

 
(2013). The First Circuit Court of Appeals affirmed Frye’s

conviction and sentence.

Frye then filed a pro se motion to vacate, set aside or
correct his sentence pursuant to 28 U.S.C. § 2255 (Docket No.
1183). In June, 2019, this Court accepted and adopted a Report
and Recommendation of Magistrate Judge Jennifer C. Boal (Docket
No. 1263) (“the R&R”) dismissing Frye’s § 2255 petition. In
July, 2019, Frye moved for reconsideration (Docket No. 1295)

which this Court also denied.

Frye filed a notice of appeal to the First Circuit in
October, 2019, and shortly thereafter, it directed this Court to
issue or deny a certificate of appealability with respect to
Frye’s petition. For the following reasons, this Court will

deny such a certificate.

Section 2253(c) of Title 28 of the United States Code
provides that a certificate of appealability may issue “only if
the applicant has made a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). In order to make
a “substantial showing,” a petitioner seeking a certificate of

appealability must demonstrate that

reasonable jurists could debate whether (or, for that
matter, agree that) the petition should have been
resolved in a different manner or that the issues
presented were adequate to deserve encouragement to
proceed further.
Slack v. McDaniel, 529 U.S. 473, 484 (2000). To meet the
debatable-among-jurists-of-reason standard the petitioner must
prove “something more than the absence of frivolity or the
existence of mere good faith.” Miller-El v. Cockrell, 537 U.S.

322, 338 (2003).

Reasonable jurists would not debate whether Frye’s habeas

petition should have been decided differently.

Frye submits that this Court improperly sentenced him under
21 U.S.C. § 841(b) (1) (A), which carries a mandatory minimum
sentence of 10 years, based upon facts found by the Court at
sentencing rather than by the jury at trial. Frye alleges that

this resulted in a “constructive amendment” of the indictment.

It is undisputed Frye did not raise his constructive
amendment claim on appeal and, for that reason, it was
procedurally defaulted. Bucci v. United States, 662 F.3d 18, 27
(lst Cir. 2011). In order to obtain collateral relief on his
procedurally defaulted claim, then, Frye had to demonstrate
cause for his procedural default and that the alleged error

resulted in actual prejudice to him. Id.

Frye cannot demonstrate prejudice because, as already found
by the First Circuit and explained in detail in the R&R, this
Court did not impose the mandatory minimum sentence contained in

21 U.$.C.§ 841(b) (1) (A). Instead, the Court based its sentence
upon the applicable sentencing guidelines range and deliberately
avoided sentencing Frye under the statutory provisions relative

to aggravated offenses.

Frye also submits that this Court improperly considered a
prior conviction in determining whether he qualified as a career
offender. The applicable sentencing guidelines range was,
however, 360 months to life regardless of whether Frye qualified
as a career offender. In any event, the presiding judicial
officer explicitly stated “I am not going to sentence you as a
career offender, even though you deserve it” (Docket No. 936 at

51).

Accordingly, reasonable jurists could not debate that

Frye’s habeas petition was properly dismissed.

ORDER
For the foregoing reasons, with respect to Frye’s motion
under 28 U.S.C. § 2255 (Docket No. 1183) and his motion for
reconsideration (Docket No. 1295), a certificate of

appealability is DENIED.

So ordered. V latban sbi Coal

Nathaniel M. Gofton
United States District Judge

Dated November 6 , 2019
